EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Hwang on 3/3/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
A battery module comprising:
a module case having a bottom plate and sidewalls forming an internal space; 
a plurality of pouch-type battery cells existing in the internal space of said module case; and 
a resin layer existing in the internal space of said module case,
wherein said the resin layer has a flame retardance grade of V-0 or higher in UL 94 V test, wherein the resin layer and-comprises resin components,
wherein the resin layer is an adhesive layer and is in contact with the plurality of the battery cells and also in contact with the bottom plate,
wherein the bottom plate in contact with the resin layer comprises a thermally conductive region, and
wherein the resin layer has a thermal conductivity of 1.5 W/mK or more,
wherein a contact ratio of the resin layer and the bottom plate is 70% or more relative to a total area of the bottom plate, and
wherein the module case is partly filled by the resin layer
Claim 20 is amended to recite:
A battery module comprising:
a module case having a bottom plate and sidewalls forming an internal space; 
a plurality of pouch-type battery cells existing in the internal space of said module case; and 
a resin layer existing in the internal space of said module case,
wherein said the resin layer has a flame retardance grade of V-0 or higher in UL 94 V test, and wherein the resin layer comprises resin components,
wherein the resin layer is an adhesive layer and is in contact with the plurality of the battery cells and also in contact with the sidewalls,
wherein the sidewalls in contact with the resin layer comprise a thermally conductive region,
wherein the resin layer has a thermal conductivity of 1.5 W/mK or more,
wherein a contact ratio of the resin layer and the bottom plate is 70% or more relative to a total area of the bottom plate, and
wherein the module case is partly filled by the resin layer

The following is an examiner’s statement of reasons for allowance: the amendment above clarifies the amended feature introduced on 12/3/20 to more accurately describe that depicted in instant Figures 6 and 8 as cited. The resin layer of the apparatus, in addition to contacting the bottom plate as recited, now fills only part of the module case as shown. The Yamazaki, Eckel, and Kim references fail to disclose both a contact of 70% or more and partly filling the case. Additional relevant references are cited herewith. The Takeda ‘905 reference in particular discloses means and motivation to provide the resin layer such that it contacts 100% of the bottom plate which would meet that limitation of the claim. However, neither Takeda nor any of the other prior art discloses means or motivation for only partly filling the module case in the context of the remaining limitations. The application is consequently allowable.
The Notice of Allowability mailed 3/10/21 was missing information on form PTOL-37. The instant action corrects these clerical errors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725